Exhibit 10.3

 

ENERGY FOCUS, INC.

2014 Stock Incentive Plan

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
[INSERT DATE] (the “Grant Date”) between ENERGY FOCUS, INC. (the “Company”) and
[INSERT NAME] (referred to herein as “Participant”). Terms used in this
Agreement with initial capital letters without definition are defined in the
Energy Focus, Inc. 2014 Stock Incentive Plan (the “Plan”) and have the same
meaning in this Agreement.

 

1.     Restricted Stock Unit Award. On the Grant Date, the Company hereby grants
to Participant a Stock Unit Award of [INSERT NO. OF UNITS] Units or Shares of
the Company’s common stock, par value $0.0001 per share (the “Shares”), pursuant
and subject to the terms of this Agreement and the Plan, a copy of which has
been delivered or made available to Participant and is incorporated herein by
reference. The Stock Award is hereinafter referred to as the “Restricted Stock
Unit Award.” The number of Shares and the rights granted under this Agreement
are subject to adjustment and modification as provided in the Plan. Accordingly,
the total number of Shares referred to in this Section means, at any relevant
time, the number of Shares stated above as such number shall then have been
adjusted pursuant to the Plan.

 

2.     Vesting. Subject to the terms of the Plan, the Restricted Stock Unit
Award shall vest as described below. Provided that Participant continues to be
an Employee of the Company or a Subsidiary, the Restricted Stock Unit Award
shall vest according to the following schedule:

 

(a)     [INSERT VESTING PROVISIONS SPECIFIC TO THE AWARD].

 

3.     Termination of Employment. Except as otherwise set forth in the Plan or
this Agreement:

 

(a)     In General. If Participant’s Termination of Employment occurs before the
vesting date for a reason other than Participant’s death or Disability: (i) the
Restricted Stock Unit Award will automatically be canceled and forfeited on the
date of Participant’s Termination of Employment and Participant shall not be
entitled to any further rights in respect thereof and (ii) the Company’s
obligation with respect to the Restricted Stock Unit Award shall terminate and
be of no further force or effect.

 

(b)     Death or Disability. If Participant’s Termination of Employment occurs
due to Participant’s death or Disability before the vesting date, the Restricted
Stock Unit Award shall become vested in full effective as of the date of such
Termination of Employment, and in the case of a Restricted Stock Unit Award that
vests upon the achievement of performance goals, the vested amount shall be
based upon the applicable target award amount.

 

4.     No Stockholder Rights. Notwithstanding anything set forth herein or in
the Plan to the contrary, Participant (and Participant’s designated beneficiary)
shall have no rights as a stockholder of the Company with respect to the Shares
until the date the Restricted Stock Unit Award is issued and, therefore, among
other things, shall not be entitled to receive any cash dividends paid on the
Shares or to any voting rights in respect of the Shares until the Restricted
Stock Unit Award is issued and then only to the extent the Restricted Stock Unit
Award is earned.

  

 
 

--------------------------------------------------------------------------------

 

 

5.     Issuance of Shares. Participant (or Participant’s designated beneficiary
in the event of Participant’s death) shall be issued Shares equal to the number
of Shares stated in Section 1 hereof with appropriate vesting and/or restriction
requirements. The Company may elect to have such Shares issued pursuant to an
electronic transfer to Participant’s (or Participant’s designated beneficiary’s
in the event of Participant’s death) brokerage account or pursuant to a stock
certificate or certificates registered in Participant’s (or Participant’s
designated beneficiary’s in the event of Participant’s death) name representing
such Shares.

 

6.     Transfer. The Restricted Stock Unit Award shall be transferable only at
Participant’s death, by Participant’s will or pursuant to the laws of descent
and distribution.

 

7.     Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Stock
Unit Award and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Delaware. In addition,
all legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in the State of Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Participant shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

 

8.     Interpretation and Administration. The parties agree that the
interpretation of this Agreement shall rest exclusively and completely within
the sole discretion of the Administrator. The parties agree to be bound by the
decisions of the Administrator with regard to the interpretation of this
Agreement and with regard to any and all matters set forth in this Agreement.
The Administrator may delegate its functions under this Agreement to an officer
of the Company designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.

 

9.     Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit Award grant hereunder and participation in the Plan or
future Stock Awards that may be granted under the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company,
including the acceptance of Stock Award grants and the execution of Stock Award
grant agreements through electronic signature.

  

 
2

--------------------------------------------------------------------------------

 

 

10.     Notices. All notices requests, consents and other communications
required or provided hereunder shall be in writing and, if to the Company, shall
be delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.

 

11.     Prompt Acceptance of Agreement. The Restricted Stock Unit Award
evidenced by this Agreement shall, at the discretion of the Administrator, be
forfeited if this Agreement is not manually executed and returned to the
Company, or electronically executed by Participant by indicating Participant’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.

 

12.     Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto. In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.

 

13.     Amendment. This Agreement may not be modified, supplemented or otherwise
amended other than pursuant to a written agreement between Company and
Participant.

 

14.     No Third-Party Beneficiary. This Agreement is made for the benefit of
the Company and any Subsidiary employing Participant during the term hereof.

 

15.     Employment. This Agreement does not constitute a contract of employment
or guarantee of employment of Participant for any length of time and nothing in
the Plan or this Agreement confers upon Participant any right to continue in the
employ of, or other relationship with, the Company or any Subsidiary, or limit
or interfere in any way with the right of the Company or Subsidiary to terminate
Participant’s employment any time with or without Cause.

 

16.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.     Holding Period Requirement. If Participant is classified as an “officer”
of the Company within the meaning of Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended, on the Grant Date, then, as a condition to receipt of
the Restricted Stock Unit Award, Participant hereby agrees to hold, until the
sixth month anniversary of the receipt of Shares pursuant to Section 5, the
Shares issued pursuant to Section 5 (less any portion thereof withheld in order
to satisfy all applicable federal, state, local or foreign income, employment or
other tax).

 

18.     Right of Set-Off. By accepting this Restricted Stock Unit Award,
Participant consents to a deduction from, and set-off against, any amounts owed
to Participant by the Company or any Subsidiary from time to time (including,
but not limited to, amounts owed to Participant as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Company or
Subsidiary under this Agreement.

  

 
3

--------------------------------------------------------------------------------

 

 

19.     Withholding Tax.

 

(a)     Generally. Participant is liable and responsible for all taxes owed in
connection with the Restricted Stock Unit Award, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Stock Unit Award. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the vesting of the Restricted Stock Unit
Award. The Company does not commit and is under no obligation to structure the
Restricted Stock Unit Award or the vesting of the Restricted Stock Unit Award to
reduce or eliminate Participant's tax liability.

 

(b)     Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Unit Award (e.g., vesting) that the Company determines may
result in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any employment tax obligation (the “Tax
Withholding Obligation”), Participant is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Participant elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Participant’s acceptance of this Agreement constitutes Participant’s
instruction and authorization to the Company to withhold on Participant’s behalf
the number of Shares from those Shares issuable to Participant under this
Restricted Stock Unit Award as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation as and when any such Tax Withholding
Obligation becomes due. In the case of any amounts withheld for taxes pursuant
to this provision in the form of Shares, the amount withheld shall not exceed
the minimum required by applicable law and regulations.

 

20.     No Representations Regarding Tax Consequences. Participant acknowledges
and agrees that the Company has made no warranties or representations to
Participant with respect to the tax consequences (including, but not limited to,
income tax consequences) related to the Restricted Stock Unit Award granted
under this Agreement, and Participant is in no manner relying on the Company or
its representatives for an assessment of such tax consequences. Participant
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for Participant.

 

21.     Headings. Section and subsection headings contained in this Agreement
are inserted for the convenience of reference only. Section and subsection
headings shall not be deemed to be a part of this Agreement for any purpose, and
they shall not in any way define or affect the meaning, construction or scope of
any of the provisions hereof.

  

 
4

--------------------------------------------------------------------------------

 

 

 

 

ENERGY FOCUS, INC. 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

Attest: 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

 

Accepted by: 

 

 

 

 

 

 

 

 

 

 

 

Participant 

 

 

5